                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AETNA, INC.                                      :             CIVIL ACTION
                                                  :
    v.                                            :             No. 18-2172
                                                  :
 WHATLEY KALLAS, LLP, et al.                      :

                                            ORDER

         AND NOW, this 29th day of March, 2019, upon consideration of Defendants Whatley

Kallas, LLP, and Whatley Kallas, LLC (collectively, Whatley), and Defendant Consumer

Watchdog’s (Watchdog) motions to dismiss, Plaintiff Aetna, Inc.’s opposition thereto, Whatley

and Watchdog’s replies, and the parties’ presentations at the February 6, 2019, oral argument on

the motions, and for the reasons set forth in the accompanying Memorandum, it is ORDERED:

         1.     Whatley and Watchdog’s motions to dismiss (Documents 15 and 38) are

GRANTED insofar as the Court finds it lacks personal jurisdiction over Whatley and Watchdog.

The above-captioned case shall be TRANSFERRED to the United States District Court for the

Central District of California pursuant to 28 U.S.C. § 1631.

         2.     Whatley’s motion to stay (Document 44) is DISMISSED as moot.

         3.     Whatley’s motion to strike (Document 50) is DISMISSED as moot.

         The Clerk of Court is directed to mark this case CLOSED.



                                                               BY THE COURT:



                                                               /s/ Juan R. Sánchez__
                                                               Juan R. Sánchez, C.J.
